COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jay Colby Fitzgerald v. The State of Texas

Appellate case number:      01-15-00647-CR, 01-15-648-CR

Trial court case number:    1474580

Trial court:                180th District Court

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Appellant, acting pro se, has filed a motion requesting access to a
copy of the appellate record for use in preparing a response to appointed counsel’s brief.
See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
       We grant the motion and order the trial court clerk, no later than 10 days from
the date of this order, to provide a copy of the record, including the clerk’s record, the
reporter’s record, and any supplemental records, to the appellant. The trial court clerk
shall further certify to this Court, within 15 days of the date of this order, the date upon
which delivery of the record to the appellant is made.
       Additionally, appellant’s motion for extension of time dated June 28 is
GRANTED. Appellant’s pro se response to his appointed counsel’s Anders brief shall be
filed within 45 days of the date of this order.
       It is so ORDERED.




Judge’s signature: /s/ Rebeca Huddle
                     Acting individually      Acting for the Court

Date: July 19, 2016